DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 46, and 48-61 are pending for examination.
Claim Rejections - 35 USC § 103
The rejection of claims 46 and 48-61 under 35 U.S.C. 103 as being unpatentable over Berger at al. (US2011/0206641A1) in view of DeFrees et al. (US2009/0311744A1).  (Claims 48-61 were not included in the statement of the rejection in the prior Office Action, these claims were addressed in the body of the rejection, is withdrawn in response to Applicant’s arguments and the Declaration of Dr. Serguei Fetissov filed 04/07/2022.  Applicant’s argument that it would not have been obvious to substitute the ClpB protein of Bifidobacterium longum described in Berger et al., with the ClpB described in DeFrees, is convincing.  Applicant’s argument is convincing because the ClpB isolated from Bifidobacterium longum has 51% identity with ClpB isolated from E. coli, as described in DeFrees et al.  There is no evidence of record that genetically modifying Bifidobacterium longum to express the ClpB of E. coli, would necessarily produce a bacterium that would function in the same manner to as the upregulated endogenous ClpB in Bifidobacterium longum, to confer a health benefit.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jaquelyn A. Reed on 05/02/2022.
The application has been amended as follows: 

53. (Currently Amended) The method of claim 46, wherein the ClpB protein is administered to the subject in the form of a food composition.

60. (Currently Amended) The method of claim [59, wherein satiety is induced in the subject, and wherein satiety reduces the meal size and/or the food intake of the subject.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633